Citation Nr: 1427876	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to receipt of benefits under Chapter 1606, Title 10, United States Code, after January 15, 2011.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran had many years of Air Force and Reserve service, including in the Selected Reserve, which included service from January 1983 to November 1989 and from December 1990 to January 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) St. Louis Education Center, located at the St. Louis, Missouri, Regional Office (RO), which determined that the Veteran was no longer entitled to benefits under Chapter 1606 following his January 15, 2011 discharge from the Air Force Reserves.  

The Veteran provided hearing testimony before the undersigned Veterans Law Judge at the Philadelphia, Pennsylvania, RO in February 2012.  The Board observes that the Veteran was assisted by RO personnel at the hearing, but that he is otherwise unrepresented in this matter.

The issue of waiver of overpayment of benefits was raised at the time of the February 2012 Board hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

The Veteran voluntarily separated from the Selected Reserve on January 14, 2011, not due to either physical or mental disability or the Veteran's willful misconduct, not due to being called to active duty, and not due to his unit being inactivated.





CONCLUSION OF LAW

The eligibility criteria for receipt of benefits under Chapter 1606, Title 10, United States Code, after January 15, 2011, are not met.  10 U.S.C.A. § 16133 (West 2002); 38 C.F.R. § 21.7550(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating claims for VA benefits need not be discussed in detail.  In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and VA's duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165   (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As will be discussed in further detail below, the Veteran's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of VA's duties to notify and assist.

The Montgomery GI Bill (MGIB) provides educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code.  This program provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2013).  The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, as well as the Army and Air National Guard.  Educational benefits are available to a member of the Selected Reserve under Chapter 1606 when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540 (2013).  The Reserve components decide who is eligible for the program and VA makes the payments for the program.  VA regulations provide that a determination of an individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a) (2013).  

A reservist may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a)(1).  An individual may also establish a higher payment rate for their benefit if they have a skill or specialty designated by the Secretary concerned and other applicable factors as delineated at 10 U.S.C.A. § 16131(h)(1).  See 38 C.F.R. §§ 21.7631(g), 21.7636(b) (2013).  Such higher payment is referred to as a "kicker." 

Basic entitlement to benefits is not at issue in this case.  Rather, the appropriate end date of eligibility for the Veteran's "kicker" is the issue under appeal.  If the reservist's eligibility period ends while the reservist is receiving educational assistance, the date of discontinuance shall be the date on which eligibility ends as determined by 38 C.F.R. § 21.7550 and 21.7551.  

Ending dates for eligibility are prescribed by 10 U.S.C.A. § 16133 and 38 C.F.R. § 21.7550.  If a reservist becomes eligible for educational assistance before October 1, 1992, the period of eligibility expires effective the earlier of the following dates:  (i) the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance; or (ii) the date the reservist is separated from the Selected Reserve.  If a reservist becomes eligible for educational assistance after September 30, 1992, the period of eligibility expires effective the earlier of the following dates:  (i) the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance; or the date the reservist is separated from the Selected Reserve.  10 U.S.C.A. § 16133; 38 C.F.R. § 21.7550(a).  

If a reservist leaves the Selective Reserves, the reservist may still have the full 10 years to use his/her benefits if he/she is discharged from the Selected Reserve because of a disability that was not the result of misconduct, or the reservist's unit was inactivated during the period from October 1, 1991, through December 31, 2001.  38 C.F.R. §21.7550(d), (e) (2013).  In addition, a reservist's 10-year period of eligibility may be extended under such circumstances as being called to active duty or for completion of a term of a program.  38 C.F.R. § 21.7550(b), (c) (2013). 

An individual's eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012. 
A period of eligibility may also be extended if the individual applies for an extension within a prescribed time period, and the individual was prevented from initiating or completing a program of education within the applicable time period, due to a physical or mental disability not the result of the reservist's own willful misconduct, and which was incurred in or aggravated by service in the Selected Reserve.  38 C.F.R. § 21.7551(a).

In this case, the Veteran contends that he is entitled to continuation of his Selected Reserve (SR) high kicker award after January 15, 2011.  He initially signed his MGIB-SR kicker contract in September 2001, and his application for MGIB-SR education benefits in October 2001.  The kicker contract notes, "Initial eligibility is acquired by a 6-year obligation to serve in the SR, a high school diploma or equivalency certificate, and completion of Initial Active Duty for Training.  Continued satisfactory performance in the SR is another eligibility requirement."

In October 2009, the Veteran elected to receive education benefits under the Post 9/11 GI Bill in lieu of the MGIB.  This election was confirmed via an eligibility confirmation letter dated in December 2009.  The Veteran's SR kicker continued under this program.  

The Veteran separated from the SR on January 14, 2011, and his kicker benefit was terminated effective January 15, 2011.  

The Veteran argues that his kicker benefit should not have been terminated until his educational program was complete, because he completed the six years of service in the SR, as required by the kicker contract.  

Again, the period of eligibility for the Veteran's benefits expires effective the earlier of the last day of the 10- or 14-year period beginning on the date the reservist becomes eligible for educational assistance; or the date the reservist is separated from the SR.  10 U.S.C.A. § 16133; 38 C.F.R. § 21.7550(a).  In this case, the earlier of those dates is January 14, 2011.  The evidence does not suggest, nor does the Veteran contend, that he should receive an extension on the basis that he was discharged on the basis of disability or that his unit was inactivated.  38 C.F.R. §21.7550(d), (e) (2013).  He did not return to the SR within one year of the end date of his eligibility.  38 C.F.R. §§ 21.1033(c), 21.7551(a)(1).   Moreover, his period of service in the SR did not come to a close because he was called to active duty or for completion of a term of a program.  38 C.F.R. § 21.7550(b), (c) (2013).  His SR kicker benefit was simply terminated on the date of his separation from the SR, which is appropriate under 10 U.S.C.A. § 16133 and 38 C.F.R. § 21.7550(a).

The Board recognizes the Veteran's argument that this aspect of the law should not apply because the kicker contract signed in September 2001 did not, on its face, state that the benefit would be terminated should he separate from the SR.  What was or was not on the document, however, cannot change the impact of the regulations controlling implementation of VA's educational benefits under either the MGIB-SR, or the Post-9/11 GI Bill SR.  There is simply no basis under the law to allow for an extension of the SR kicker benefit beyond January 15, 2011.  Moreover, the kicker contract document in fact does state, "continued satisfactory performance in the SR is another eligibility requirement," which indeed implies that eligibility terminates when service in the SR ends.  The Veteran's argument therefore, fails. 

In Sabonis v. Brown, 6 Vet. App. 426   (1994), the United States Court of Appeals for Veterans Claims (Court) held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law. For the reasons discussed above, the Veteran is not legally entitled to benefits under Chapter 1606, Title 10, United States Code, after January 15, 2011.


ORDER

Entitlement to benefits under Chapter 1606, Title 10, United States Code, after January 15, 2011, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


